Title: Pennsylvania Assembly: Reply to the Governor, 3 June 1756
From: Pennsylvania Assembly
To: 


Governor Morris issued a proclamation, April 14, declaring war on the Delaware and other Indians confederated with them. This action badly undercut Sir William Johnson’s policy of maintaining friendship with the Pennsylvania Indians through their supposed obedience to the great council of the Six Nations at Onondaga. The stakes in Johnson’s delicate negotiations were high—if the traditional friendship of the Iroquois could be retained, and if they in turn could exercise control over the Delaware, Shawnee, and other Indians of the Susquehanna and Ohio valleys, then the frontier would be pacified and French ambitions thwarted. If, on the other hand, Iroquois influence or friendship diminished, French power and Indian attacks were bound to increase. When Johnson heard of the declaration, he was furious: “how shall I behave at the approaching Meeting at Onondaga, not only to those Indians [Delaware and Shawnee], but to the 6 Nations? These Hostile Measures which Mr. Morris has entered into, is throwing all our Schemes into Confusion, and must naturally give the 6 Nations such Impressions and the French such advantages to work on against us, that I tremble for the Consequences.” A copy of this letter reached Philadelphia on May 5 along with letters from Shirley, May 2, and New York Governor Sir Charles Hardy, April 29, likewise urging a suspension of hostilities. Hardy enclosed minutes of a meeting between Johnson and Iroquois delegates reporting Delaware and Shawnee promises to cease hostilities against the English. Meanwhile Morris had sent three friendly Indians to tell the Delaware and Shawnee on the upper Susquehanna that the English would welcome them if they would come to live peaceably within the settled regions. The emissaries reported a favorable reception of these overtures. After the governor’s return to Philadelphia he and the Council agreed to proclaim a suspension of hostilities and on June 2 he forwarded to the Assembly extracts from Hardy’s letters and the minutes of the conference between his messengers and the Indians on the Susquehanna, and told the House of his impending proclamation of a truce. A committee of eight members, including Franklin, was appointed to prepare a reply, which the Assembly approved and sent to Morris the next day.
 
May it please the Governor
[June 3, 1756]
As it appears by the Letters from Sir Charles Hardy, and the Minutes of Sir William Johnson’s Negotiations with a Deputation from the Onondagoes to the Delaware and Shawanese Indians, as well as by the Account of what has been transacted with the Indians on Sasquehanna, which the Governor has been pleased to lay before us, that the Delaware and Shawanese Indians, by the Authority and Interposition of the Six United Nations, “have promised to cease from further Hostilities, and are disposed to renew and strengthen their Alliance and Friendship with the English,” the Governor will not fail of the necessary Support in the Prosecution of such Measures as may tend to a happy Issue of this good Disposition in the Delaware and Shawanese Tribes; and accordingly we heartily recommend it to the Commissioners appointed by Law to dispose of the Sixty Thousand Pounds lately granted to the King’s Use, to concur with the Governor in furnishing such Supplies of Money as may be necessary for effectuating these good Purposes.
We are of Opinion that the Bill for regulating the Indian Trade, which has lain a considerable Time before the Governor for his Assent, might be of great Service at this Juncture, by bringing such of our Indians as have never joined with, and desire to be distinguished from, those who have been concerned in the Hostilities committed upon the Back Settlements of this and the neighbouring Provinces, under the immediate Inspection and Care of this Government; and as by the Passing this Bill, we apprehend the Necessities of these our Friendly Indians may be supplied, and their Affections secured on the easiest Terms, and those of other Dispositions brought in by their own Interests, we request the Governor would concur with us in passing that Bill.
